Citation Nr: 1141258	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-09 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  The Veteran also received a National Defense Medal, Vietnam Service Medal, Vietnam Campaign Medal, Combat Infantrymen Badge, Purple Heart and Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of this case was subsequently returned to the RO in Detroit, Michigan.  

The Veteran appealed an entitlement to a higher initial evaluation for PTSD and entitlement to service connection for a hearing loss disability.  The RO granted service connection for a hearing loss disability in a May 2008 RO decision.  Therefore, this issue is no longer before the Board.  


FINDINGS OF FACT

The Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeals.

The Veteran received VCAA notice in August 2008.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  Additionally, the Veteran has been provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Entitlement to an initial evaluation higher than 30 percent for PTSD.  

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.  

B.  Analysis

In this decision, the Board must considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  
  
The Veteran currently is assigned a 30 percent rating for the service-connected PTSD.  

Based on its review of the entire record, the Board finds that an initial evaluation of 50 percent for service-connected PTSD is warranted.  
The Veteran's GAF scores have ranged from 50 to 60 which reflect moderate to serious symptoms.  

The VA treatment records and VA examinations show that the Veteran is irritable, depressed and anxious.  He has nightmares and difficulty sleeping.  He also has some short term and long term memory loss.  

The Veteran also appears to have difficulty in establishing and maintaining effective work and social relationships.  In a May 2007 VA treatment record, the Veteran reported a disconnected and avoidant family relational style.  In May 2007, the Veteran reported feeling detached from others and avoiding people because he had been experiencing outbursts of anger.  He described more frequent arguments with his wife.  In April 2008, the Veteran reported that his wife of 31 years was considering separating from him if he did not get help for his PTSD symptoms.  The Veteran reported not having many friends during the August 2008 VA examination.  The Veteran described his wife as supportive, but he was not close to his son.  The August 2008 VA examiner noted that the Veteran was isolative.  He concluded that the Veteran had moderate social and occupational impairment.  During the February 2009 VA examination, the Veteran reported marital friction and had been without significant communication with his son for three to four years.  He reported that he had a fair relationship with his wife and described the relationship as a brother/sister relationship as the relationship lacked intimacy.

In terms of relationships at work, the Veteran reported frequent argument with coworkers during the February 2009 VA examination.  The Veteran also noted that he requested jobs that kept him isolated from other coworkers and had been isolated from coworkers for the previous nine months.

Despite his difficulties establishing and maintaining effective work and social relationships, the Veteran has an ability to establish and maintain effective relationships.  As previously noted, the Veteran has been married to over thirty years.  Although his wife threatened to leave him if he did not seek help for his PTSD symptoms, it appears that the Veteran and his wife are still married and living together.

Furthermore, the Veteran appears to be employable.  In April 2008, the Veteran reported that he was a building engineer from the past ten years and working for Roush industries.  The February 2009 VA examiner opined that the Veteran's employability remained fair, but he appeared to be employable.  The February 2009 VA examiner concluded that the Veteran's PTSD symptoms moderately to severely affected his employment and interpersonal relationships.

Although he reported not having any close friends, he noted that he associated with a few coworkers infrequently.

As to suicidal ideation, the records indicate that the Veteran has had passive suicidal ideation over the years but has never had a plan or intent to harm himself or others.  

The Veteran has been treated for depression but his depression does not affect his ability to function independently, appropriately and effectively.  

The record also does not indicate that the Veteran has speech intermittently illogical, obscure or irrelevant, spatial disorientation, or neglect of personal hygiene.  

The Veteran does appear to have obsessional rituals which interfere with his sleep.
The Veteran reported checking the perimeter in his home with a weapon two to six times a night in April 2008,

The Veteran also has impaired impulse control, (such as unprovoked irritability with periods of violence).  The Veteran wife related two incidents involving the Veteran's anger.  In one incident twenty years ago, the Veteran drove his car 110 miles an hour with his wife and child pleading for him to stop.  In another incident, fifteen years ago, the Veteran grabbed his son and threw him against the wall of the dining room holding him by his neck.

Since that time, the Veteran has reported only verbal confrontations with his wife, son, brother, and a few coworkers, but he noted that he will leave the anger-producing situation and isolate.

In March 2009, the Veteran stated that he had an altercation with another driver where he hit the other driver's windshield with his walking cane.  The Veteran reported also getting angry often with coworkers.  He denied acting on violent thoughts but worried that in the future he may act on impulse and become physically aggressive.

The Board acknowledges that the Veteran experiences some symptoms associated with a 70 percent evaluation.  Despite this, the Board finds that the overall disability picture resembles that of occupational and social impairment with reduced reliability and productivity.  For this reason, the Board finds that an initial evaluation of 50 percent is warranted. 

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  

As discussed, the symptoms of the Veteran's PTSD consist of occupational and social impairment with reduced reliability and productivity as described by the rating criteria for a 50 percent rating.  There have been no reports of symptoms that are outside manifestations set forth in the rating schedule.  Total occupational and social impairment has not been shown.

Hence, as the schedule reasonably describes the service-connected disability picture, the referral for extraschedular consideration is not required.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, on this record, the Board finds that a higher initial evaluation of 50 percent is warranted.  See 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an initial evaluation of 50 percent for PTSD is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


